Citation Nr: 0807866	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-32 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to August 1, 1995 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU), for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to July 
1959.  He died in April 2003, and the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision by the RO that, in 
pertinent part, revised the effective date assigned in 
January 1996 for an award of TDIU from September 28, 1995 to 
August 1, 1995, based on clear and unmistakable error (CUE); 
granted accrued benefits on that basis; denied service 
connection for the cause of the veteran's death; and denied 
DIC under the provisions of 38 U.S.C. § 1318.

The Board's present decision is limited to the claim for 
accrued benefits.  For the reasons set forth below, the 
remaining issues on appeal are being REMANDED for additional 
development.


FINDINGS OF FACT

1.  The veteran died in April 2003.

2.  VA received the appellant's claim for accrued benefits in 
June 2003.

3.  At the time of the veteran's death, he did not have any 
claims for benefits pending before VA.


CONCLUSION OF LAW

The appellant's claim for accrued benefits lacks legal merit.  
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the version of 38 U.S.C.A. § 5121 applicable to this 
case, a veteran's surviving spouse may be entitled to receive 
(1) periodic monetary benefits to which the veteran was 
entitled at death under existing ratings or decisions 
(referred to as "benefits awarded but unpaid"), or (2) 
periodic monetary benefits based on evidence in the file at 
the date of the veteran's death and due and unpaid for a 
period not to exceed two years (referred to as "accrued 
benefits").  See 38 U.S.C.A. § 5121(a) (West 2002); 
38 C.F.R. § 3.1000(a) (2006); Bonny v. Principi, 16 Vet. App. 
504, 507 (2002).  (The Veterans Benefits Act of 2003 amended 
§ 5121 by, among other things, repealing the two-year limit 
on accrued benefits and changing the punctuation that led to 
the Bonny decision; however, the new provisions apply only in 
those cases where the veteran died on or after December 16, 
2003, or where the claim for accrued benefits was filed after 
that date.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, 117 Stat. 2651, 2656 (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5121 (West Supp. 2007)); Accrued 
Benefits, 71 Fed. Reg. 37,027 (June 29, 2006) (proposed 
rules).  Here, the record shows that the veteran died in 
April 2003, and that the appellant's claim for accrued 
benefits was received in June 2003).  In order for a 
surviving spouse to be entitled to the latter category of 
benefits, the evidence must show that the veteran had a claim 
for benefits pending at the time of his death.  Jones v. 
West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998), cert. denied, 
525 U.S. 834 (1998).

In the present case, the appellant does not allege that there 
are any additional monies to which she is entitled based on 
periodic monetary benefits that were awarded, but unpaid, at 
the time of the veteran's death.  What she contends, in 
essence, is that an earlier effective date should be 
established for an award of TDIU that was made during the 
veteran's lifetime, and that she should be paid "accrued 
benefits" for any additional months during which the award 
is made retroactive.

The Board finds that the appellant's claim lacks legal merit.  
The evidence of record shows that the RO awarded the veteran 
TDIU by a decision entered in January 1996.  The RO notified 
the veteran of the effective date of the award, and of his 
appellate rights, but he did not initiate an appeal within 
one year.  As a result, the January 1996 decision became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.302, 20.1103 (1995).  The veteran had no claims 
for benefits pending with VA at the time of his death, to 
include a claim for an earlier effective date for TDIU based 
on CUE (the only available legal mechanism whereby he could 
have sought to have revised the effective date assigned in 
January 1996; see, e.g., Rudd v. Nicholson, 20 Vet. App. 296 
(2006)), and the United States Court of Appeals for the 
Federal Circuit has made clear the fact that a veteran's 
survivor has no right to pursue a claim of CUE independent of 
38 U.S.C.A. § 5121.  See Haines v. West, 154 F.3d 1298 (Fed. 
Cir. 1998).  See also 38 C.F.R. § 3.1000(d)(5) (2007) 
(defining a claim pending at death to include "a deceased 
beneficiary's claim of clear and unmistakable error in a 
prior rating or decision.") (emphasis added).  Accordingly, 
because the veteran had no claims pending at the time of his 
death, and because applicable law does not permit an accrued 
benefits claimant to pursue revision of a prior final 
decision on the basis of CUE in the absence of such a claim, 
it is the Board's conclusion that the appellant's claim must 
be denied as a matter of law.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).


ORDER

The claim for an effective date prior to August 1, 1995 for 
the award of TDIU, for purposes of accrued benefits, is 
denied.


REMAND

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the context of a claim 
for DIC benefits, the notice must generally include, among 
other things, a statement of the conditions, if any, for 
which the veteran was service connected at the time of his or 
her death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The notice thus far provided to the appellant does not 
contain that information.  This needs be corrected.

The veteran's service medical records are not available for 
review.  It is not entirely clear from the record that the RO 
has exhausted all reasonable efforts to obtain them.  Because 
the records could bear on the matter of the appellant's 
entitlement to service connection for the cause of the 
veteran's death, additional development is required.  See, 
e.g., 38 C.F.R. § 3.159(c)(2) (VA will end its efforts to 
obtain relevant records in the custody of a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile).

The record shows that the veteran began receiving disability 
benefits from the Social Security Administration (SSA) in 
August 1994.  Thus far, it does not appear that any attempt 
has been made to obtain a complete copy of the medical 
records underlying the SSA's award.  Because the records from 
SSA could contain information pertinent to the pending claim 
for service connection for the cause of the veteran's death, 
efforts should be made to procure them.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2007).

The record shows that the veteran began receiving treatment 
for his service-connected disabilities at the VA Medical 
Center (VAMC) in Oklahoma City, Oklahoma at least as early as 
1976.  It does not appear that a complete set of those 
records have been obtained for review.  This needs to be 
accomplished as well.  See, e.g., Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).

In August 2005, the RO issued a statement of the case (SOC) 
to the appellant and her representative addressing the 
argument, advanced in the appellant's notice of disagreement, 
to the effect that September 28, 1994 should be established 
as the proper effective date for the veteran's award of TDIU, 
for purposes of determining entitlement to DIC benefits.  
Subsequently, in a September 2005 substantive appeal, the 
appellant advanced additional arguments in favor of a still 
earlier date (as early as February 1993).  Because the RO has 
not yet considered the latter arguments in a formal 
adjudication, a remand is required in order to ensure the 
appellant full procedural due process of law.  38 C.F.R. 
§ 19.9 (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a notice letter to the appellant 
and her representative pursuant to the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007)), relative to her claim for DIC 
benefits.  The letter must contain all of 
the information required by the United 
States Court of Appeals for Veterans Claims 
(Court) in Hupp v. Nicholson, 21 Vet. App. 
342 (1997).  She and her representative 
should be given a reasonable opportunity to 
respond to the notice, and any new or 
additional (i.e., non-duplicative) evidence 
received should be associated with the 
claims file.

2.  Ask the service department to search for 
the veteran's service medical records.  
Efforts to obtain the records should be 
discontinued only if it is concluded that 
the records sought do not exist or that 
further efforts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2).  The 
response(s) received, and any additional 
evidence obtained, should be associated with 
the claims file.

3.  Ask the SSA to provide copies of any 
records in its possession pertaining to the 
veteran's award of SSA disability benefits, 
to include any medical records considered in 
making that award, following the procedures 
set forth in 38 C.F.R. § 3.159.  The 
materials obtained should be associated with 
the claims file.

4.  Take action to ensure that all relevant 
records of the veteran's treatment at the 
VAMC in Oklahoma City, Oklahoma are 
associated with the claims file, including, 
but not limited to, any and all non-
electronic (i.e., typed or hand-written) 
clinical records, progress notes, and/or 
reports of hospitalization, whether or not 
they have been archived, following the 
procedures set forth in 38 C.F.R. § 3.159.  
The evidence obtained should be associated 
with the claims file.

5.  Thereafter, take adjudicatory action on 
the claims remaining on appeal.  In so 
doing, consider the allegations (of CUE) 
contained in the appellant's September 2005 
substantive appeal.  Also consider her 
argument that she is entitled to DIC 
benefits under the provisions of 38 U.S.C.A. 
§ 1311.  If any benefit sought remains 
denied, furnish a supplemental SOC (SSOC) to 
the appellant and her representative.  The 
SSOC should contain, among other things, a 
citation to, and summary of, 38 U.S.C.A. § 
1311 and 38 C.F.R. §§ 3.105(a) and 3.157.

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.

The remanded claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


